[Cite as Lakewood v. Collins, 2017-Ohio-8316.]




                  Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105227




                                CITY OF LAKEWOOD
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                    CARL A. COLLINS
                                                       DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                      Criminal Appeal from the
                                     Lakewood Municipal Court
                                     Case No. 2014 TRC 04596

        BEFORE: Laster Mays, J., E.T. Gallagher, P.J., and Boyle, J.

        RELEASED AND JOURNALIZED: October 26, 2017
                               -i-
FOR APPELLANT

Carl A. Collins, pro se
12621 Walnut Hill Drive
North Royalton, Ohio 44133


ATTORNEYS FOR APPELLEE

Kevin M. Butler
Lakewood Law Director

By: Pamela L. Roessner
Assistant Prosecuting Attorney
City of Lakewood
12650 Detroit Avenue
Lakewood, Ohio 44107
ANITA LASTER MAYS, J.:

       {¶1}      On January 9, 2015, defendant-appellant Carl A. Collins (“Collins”)

entered a no contest plea in the Lakewood Municipal Court to operating a vehicle under

the influence (“OVI”) (Lakewood Codified Ordinance 333.01). In exchange for the no

contest plea, the city of Lakewood (“city”) amended the OVI charge under R.C. 4519.11

to the local ordinance, and dismissed the remaining charges of OVI refusal, OVI driving

under suspension, improper lane usage, and seat belt violation. Collins’s sentence

included fines, court costs, community control supervision with conditions, and a driver’s

license suspension.

       {¶2}   Prior to Collins’s plea, the trial court denied a motion to suppress the

evidence of his arrest finding there was probable cause and that the officer properly

advised Collins of the effect of his refusal to take the chemical test. Collins filed a second

motion to suppress with arguments that mirrored the first motion. The trial court did not

address the duplicate motion.

       {¶3}   Collins appealed the trial court’s denial of his motion to suppress in

Lakewood v. Collins, 8th Dist. Cuyahoga No. 102953, 2015-Ohio-4389 (“Collins I”).

Collins posed three assignments of error in Collins I: (1) lack of probable cause; (2) trial

court’s denial of the second motion to suppress; and (3) the city’s refusal to release his

impounded vehicle. This court affirmed the trial court’s determination, finding no merit

to Collins’s claims, and observed that the entry of Collins’s no contest plea rendered the
pending, redundant second suppression motion moot. Collins I at ¶ 12, citing State v.

Bogan, 8th Dist. Cuyahoga No. 84468, 2005-Ohio-3412.

        {¶4} On October 28, 2015, upon remand to the trial court’s jurisdiction, Collins

was ordered to appear for a payment hearing and to address the community control

conditions with the probation department. On November 6, 2015, the trial court issued

an entry providing that the vehicle could be released to a licensed driver after towing and

storage costs were paid. On January 31, 2016, the trial court denied Collins’s motion to

dismiss and vacate the conviction due to a violation of Collins’s speedy trial rights.

        {¶5} Collins’s current appeal asks the court to revisit the: (1) motion to suppress;

(2) lack of probable cause; and (3) release of his vehicle from impound. He has added a

fourth assigned error in the instant case challenging the trial court’s denial of his speedy

trial rights.

        {¶6} We find that Collins’s first three errors are barred by the doctrine of res

judicata.

        Under the doctrine [of res judicata], “a final judgment of conviction bars the
        convicted defendant from raising and litigating in any proceeding, except an
        appeal from that judgment, any defense or any claimed lack of due process that
        was raised or could have been raised by the defendant at the trial which resulted in
        that judgment of conviction or on an appeal from that judgment.”

State v. Santiago, 8th Dist. Cuyahoga No. 95564, 2011-Ohio-3059, ¶ 14, quoting State v.

Perry, 10 Ohio St.2d 175, 180, 226 N.E.2d 104 (1967).

        {¶7}    As to the remaining assigned error, the trial court stated that Collins

waived his right to a speedy trial and the waiver was supported by the record. After a
review of the record, we find that Collins’s failure to raise the speedy trial issue in Collins

I bars his claim. “‘Res judicata extends to bar not only claims which actually were

litigated, but every question which might properly have been litigated.’”             State v.

Shearer, 8th Dist. Cuyahoga No. 103848, 2016-Ohio-7302, ¶ 4, quoting State v.

Thompson, 8th Dist. Cuyahoga No. 70532, 1996 Ohio App. LEXIS 5202 (Nov. 21, 1996).

       {¶8}    All of the assigned errors are overruled and the judgment is affirmed.

       It is ordered that the appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Lakewood

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



__________________________________________
ANITA LASTER MAYS, JUDGE

EILEEN T. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR